SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

395
KA 15-00074
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

RICHARD D. CASTERLINE, III, DEFENDANT-APPELLANT.


DAVID P. ELKOVITCH, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Thomas G.
Leone, J.), rendered November 5, 2014. The judgment convicted
defendant, upon his plea of guilty, of unlawful manufacture of
methamphetamine in the first degree and criminal possession of a
controlled substance in the third degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his guilty plea of unlawful manufacture of methamphetamine in the
first degree (Penal Law § 220.75) and criminal possession of a
controlled substance in the third degree (§ 220.16 [7]). We reject
defendant’s contention that he is entitled to specific performance of
the original plea agreement inasmuch as he rejected that plea
agreement (see People v Anderson, 270 AD2d 509, 510-511, lv denied 95
NY2d 792; People v Johnson, 181 AD2d 832, 832, lv denied 80 NY2d 833;
see generally People v McConnell, 49 NY2d 340, 348-349; People v
Smith, 93 AD3d 1239, 1239).




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court